LAMM, J.
Sued for alienating the affections of her husband and separating him from her, defendant appeals from a judgment of $15,000 in favor of Maggie Cornelius.
There were two trials and two verdicts — the first (for the same amount) was set aside.
In so far forth as the material averments of the petition are drawn in question, such question arises on the scope of plaintiff’s first instruction; therefore, those averments and the instruction will presently be considered together. Emmett Cornelius is the husband of plaintiff and the only child of defendant. Defendant’s answer admits such relationship and “denies each and every other allegation of plaintiff’s petition.” Maggie Cornelius, nee Bigham, married to Emmett in 1902, was, say, 27 years and he 38. •‘While not close neighbors, yet they were neighbors, when living on farms in the region of St. Joseph. They were old acquaintances, their families of the same religious faith and members of the same church. At the time of the marriage, defendant was a widower, aged sixty-eight years. He had moved from his farm to the city of St. Joseph, where he owned property and had an interest in a business — among other pieces of property, he owned a dwelling on Mulberry street. The record shows inferentially that he was in comfortable circumstances, but the extent of his estate is dark. Plaintiff, her husband and defendant lived in the Mulberry street dwelling as' a home. A baby was born to her — aged two years at the time of the separation. The family establishment was modest. Plaintiff kept house, doing the housework. The testimony bears the construction that Emmett provided for the table, defendant for repairs, taxes, gas and water rates and that he and his son had a common purse.. Sometimes Emmett was employed, earning an income at one place and another; sometimes he was employed by his father to look after his affairs and property. Enough appears to show *15tliat while the son had some money of his own earning and was his own man, yet he depended on his father to an extent, abode with him, and the relations of the two were those natural to an affectionate father and only son where the son chooses to remain subordinate after reaching man’s estate. In October, 1905, Emmett separated from his wife and child. He and his father left her and the house on Mulberry, the father presently giving her the key and ordering her to take her belongings away and return the key. This she did shortly. Since then she has lived by her needle, and her husband, having put her away, lived apart from her.
Defendant challenged the sufficiency of the evidence to make a case against him. To that end, at the close of the whole ease, he asked a mandatory instruction which was refused. He saved the point and assigns it for error. When that assignment is reached' presently, its determination seeks other material facts then to appear.
In effect the errors assigned are:
First. There is no substantial evidence to support the verdict (and herein of the mandatory instruction).
Second. Incompetent and illegal testimony was admitted for plaintiff.
Third. The court gave improper instructions for plaintiff, refused proper instructions for defendant and' made improper modifications of defendant’s instructions (and herein of instruction 18, said to be given by the court sua sponte).
Fourth. The verdict was excessive and the clear product of bias and prejudice.
Of these, seriatim-.
I. Of the mandatory instruction.
Whether there was error in its refusal turns on other facts presently stated. In ruling on a manda*16tory instruction for a defendant in the nature of a demurrer, it is a precept that defendant’s evidence fills no office in so far as it contradicts plaintiff’s. Contradictions are for the jury. On a demurrer, plaintiff’s evidence is taken as true. Hence, we may omit defendant’s contradictory testimony. Defendant sought to break down plaintiff’s credit as a witness by evidence tending to show she had made contradictory statements at a former trial and that the stenographer’s notes at that trial showed she had omitted ma^terial facts she vouched for at the last. But we need take no heed of that kind of proof. It went to her credibility, to the weight and quality of her testimony, i. e., was for the jury, not us. Certain material testimony on plaintiff’s behalf was objected to as privileged communications. It was admitted and counsel saved the point. Because of a conclusion reached, to be announced further on, we shall take that testimony as competent in ruling on the present assignment of error. Assuming facts stated at the outset and plaintiff’s evidence as true, and proceeding to deal with the case made by plaintiff as strengthened by admissions of defendant or by testimony of defendant of that tendency, in substance, the further facts are these:
Plaintiff and her husband lived in apparent marital felicity from their marriage down to the summer and fall of 1905 — there was not a ‘iripple,” to use a record word. For aught that appears, he did his duty as a husband she hers as a wife with full fidelity.Up to the separation, the record is barren of a vestige of testimony tending to show that her husband at any time took the initiative in formulating charges against her or had any grievance against her of his own making, or she against him of hers. The unhappiness that came to the two was (as far as disclosed) because the husband at the end took color, edge and action from the charges of his father, the defendant, against her. Hard by the Mulberry dwelling lived one Marker — a *17married man with a young family,' an acquaintance of defendant and Emmett Cornelius of long standing. So far as this record shows, Marker was a man respectable in character, hahit and pursuit. Plaintiff knew him and his family only after she was married and moved to Mulberry street. The Cornelius family had a milch cow — the Markers none. For months prior and after the event we are about to relate, the Markers got milk of a morning from plaintiff. One morning Marker came to the kitchen door for milk. If he ever came before it was but once or twice, and he certainly never came again. At that time defendant, not feeling well, was in his room, opening into the kitchen through a door. Plaintiff’s baby, then learning to walk, appeared at this door and was about to fall down the step into the kitchen. Marker asked for his milk. Plaintiff went out on the porch to get it. There was a grocer there to take'plaintiff’s order for groceries, and Marker utilized the time to give his own order — both families being customers of the grocer. At about that time Marker noticed the danger to the child and went to it. Defendant then saw him and, stopping to make no inquiry, resented his presence. He got up, seized a stove-lift or poker, ordered Marker from the house by a threat to “hurt him and hurt him bad” if he did not go. Plaintiff, hearing this explosive and angry threat, came in from the porch, got (or was going) between the two men and made an exclamation. Thereat defendant turned on her and said: ‘ ‘ Stand back or I will hit you. ’ ’ This was in the spring. During that spring defendant had a sick spell. He was not over it at the time and there is testimony that during this indisposition he formed a dislike for her and thenceforth she could not please him. If she would ‘ ‘ ask him anything, he would not tell her.” Things ran on till October of that year. It seems the kitchen floor was covered with linoleum. About the sink it was damp and rats *18bothered. Defendant put a patch of tin over a rat hole and lifted the linoleum, putting a broomstick or other stick of wood under it to hold it up to dry the floor— all this in the absence of plaintiff. Plaintiff, presently, with her baby, came into the kitchen to cook a meal. The child stumbled over the rise in the linoleum and bumped its head on the stove. Thereat the anxious mother took out the stick to smooth the floor and put it in a corner. Soon defendant came in and made discovery that the stick was gone and the linoleum flat on the wet place. He asked plaintiff: “Who took the stick out from under the linoleum?” She said, “I did,” and went on to say she would put it back after dinner. He retorted: “No you won’t,” and picked it up and shook it over her head and told her she “had no character;” that she had been “too intimate with the next-door neighbor.” Plaintiff admonished him to be careful what he -said about her character, that he might have to prove it. To that defendant replied he would ‘ ‘ talk to my father, ’ ’ he would ‘ ‘ talk it in court, ’ ’ he would “live by it and die by it” and “was going to stick to it. ’ ’ Emmett Cornelius was present at neither the linoleum nor the milk incident. When on the stand, defendant’s version of the linoleum affair did not differ materially from plaintiff’s. Referring to Marker, he admitted he said to his daughter-in-law at that time that (to use his own words on the stand) “her actions had been indiscreet, or something like that; that she was inducing him, it seemed to me; that she kept — ■ would talk to him more than I thought was right, and more than I felt was discreet; I wanted that man away from the house; didn’t want him in the house; I felt that way.” Going back a little — in August, 1905, it seems (according to defendant’s testimony) Emmett asked defendant, “What the trouble was between him and Mr. Marker?” and defendant, had replied that “Marker was making himself too familiar about the house;” that “things didn’t look right to me.” Iu *19that conversation, we gather the father used the term that her conduct “was not becoming a lady,” Plaintiff was not present then. Eecurring to the linoleum incident, four- or five days afterwards there was a conversation between plaintiff, defendant and her husband. With that conversation came the crisis. The court ruled that plaintiff could not tell any conversations with her husband (at that or any other time), whether alone or in the presence of third parties, explanatory of or giving grounds for his conduct, but enough appears to show that plaintiff sent her husband to defendant, who was in the yard, to ask him to come into the house and “retract” what he had said. Defendant came in response to that message. Defendant objected to the conversation because invited by plaintiff and privileged. To that phase of it we will recur later. As told in the record, the conversation was broken by interruptions and is evidently scantily reported. When asked what proof he had for what he had said against her, defendant gave a “pebble” incident, viz.: It seems a pebble was thrown against the Cornelius house in the daytime. There is nothing to show that Marker was at home or, if at home, had thrown the pebble as a signal or at all. Plaintiff and defendant were together in the house and one went one way and the other the other to see who threw the pebble and neither saw any one. Defendant said he knew Marker threw the pebble “because Mr. Marker waited until he knew nobody was at home.” (Nota bene: Subsequently during the trial, proof went in that Marker had not thrown a pebble and tending to show that his family was at home.) Demanding further proof at his hands, defendant related a curtain-stretching incident in which be claimed that while out stretching’ curtains plaintiff talked with Marker “over the back fence.” Plaintiff denied she had done so. (Note: Subsequently at the trial, it was clearly shown that at the time of that incident several women and men *20were present, among them a lady who lived on the other side of the house, Mrs. Marker and a cousin of Marker and the latter’s wife. In that affair there was a general conversation among all the parties, all of them acquaintances and all of them respectable on this record. Plaintiff denied she had talked to Marker otherwise than in the general conversation — and others taking part testified the same way.) Demanding further proof, defendant said that plaintiff did not go-to the barn unless Marker went and that once plaintiff went out and got something in her apron and when he asked her what it was, she didn’t tell him. Plaintiff denied all knowledge of the' latter incident. Referring to meeting in the barn, it seems there are two barns — one on Marker’s and one on Cornelius’s side of the lot fence, independent and disconnected. On cross-examination, defendant testified that she had “frequently” gone to the barn and Marker would come from the barn at the same time. Pressed on the point,defendant instanced two or three times in the course of his observations when Marker went to his barn, plaintiff went to hers. "Whether this covered the three years on Mulberry, the record does not show. At any rate, plaintiff denied such visits. This retraction conversation was going on for ten or fifteen minutes. While plaintiff was hot permitted to tell any conversation she had with her husband leading up to or during this ‘ ‘ retraction ’ ’ talk, yet it was elicited by her cross-examination that her husband had said he did not believe' those charges. The fact is, however, he left the house at once at the close of that conversation and then and there abandoned plaintiff once for all. After he left, defendant left as soon as he could get his overcoat and hat. On being asked where he was going and where Emmett had gone, he did not answer. Presently,, at about eleven o’clock of that day, defendant returned. Plaintiff was preparing the family dinner and when ready asked him out to eat. Thereat he re*21plied: “Maggie, you. needn’t cook for me any more; I have got someone else to cook for me.” Then plaintiff“Father, if you want us to leave just say so and we will go away.” Then defendant: “As for you, you can go, the sooner the better, but as for Emmett, he will not go, he will stay with me.” Then plaintiff: “You can lie about me, you can take everything else, but there is one thing you cannot take, you can’t take my husband away from me.” Then defendant: “I will take Mm from you. If he don’t leave I will disinherit him, I have told Mm I %vill do it, and I mil.” Plaintiff was left to eat her dinner alone, and about one. o ’clock defendant left the house. The next morning he returned and was asked by her where Emmett was. First he did not tell, “but after a great while” he told her that he stayed all night at the Galt House, and if she wanted to see him perhaps she could find him there. Her own father took her to the Galt House. On the street there they had -a conversation with Emmett. Defendant passed out of the Galt House and went away when the conversation opened. Her counsel offered to show the reasons there given by her husband for leaving her and not going back, but, on objection of defendant’s, the offer was refused. The following day, her husband sent word for her to meet him at his attorney’s office. She went there with her father. There was a conversation at that time and place, but. it was excluded. That was the last talk she ever had with him. Presently, she brought this suit. After suit and before service, defendant left St. Joseph and went to Kansas City. We infer the court got jurisdiction by attachment and constructive service. During his stay in Kansas City in the first few days of November, 1905, defendant appeared at the home of Rev. Mr. Allen, a former pastor of his, and stayed all night. That was on Monday. He told Mr. Allen that he came to Kansas City on the prior Saturday. Mr. Allen asked him about Emmett and his wife — he having mar*22ried them. Defendant replied that-‘ ‘ they had parted; ’ ’ that there was “some person . . . who kept coming there” and he had “tried to get her to keep> him from coming’ and she would.not do it;” that he was going to Florida and was going to take Emmett with him. In that conversation he admitted he was in Kansas City “ to be out of trouble, ” or “ to be out of the way. ’ ’ Defendant also told Mr. Allen that he had told plaintiff to get what she wanted' out of the house and that “Maggie blamed him,” defendant, for “all the trouble;” that Emmett was going to straighten up the business, would be down in a week; that he was looking for him next Saturday, he was coming to Kansas City and they would then go to Florida. The twain went together to Florida at the father’s expense, spent the winter and then went to California. The son returned to St. Joseph after the extended absence, but defendant came to Colorado, stopped there, and appeared at St. Joseph for the first time at the trial. His sickness in the early part of 1905 continued until the summer, and it is fair to conclude from the testimony that during that summer he contemplated going to Florida when “cold weather set in” on account of his health and on advice of his physician. While he never told plaintiff he intended to take her and Emmett along, yet in the late summer she learned of that through her husband. The evidence indicates that plan was abandoned, if it ever existed, before the separation.
Such are the facts on which the demurrer must stand or fall.
As indicated, we thought to set forth the charging part of the petition in connection with the first instruction. But it is pertinent here and may - as well appear now. The petition, inter alia, charges that while plaintiff and her husband were living happily together, enjoying the aid, society and affection of each other, defendant maliciously made slanderous remarks and statements against plaintiff’s character *23with the malicious intent to cause her husband to leave and abandon her and to deprive her of his support, society and protection; that in pursuance of such wicked, wrongful and malicious intent, he did wrongfnlly, wickedly and maliciously (quoting) “induce and influence plaintiff’s said husband to leave and abandon her. And her said husband, being influenced by and acting under the said wrongful, wicked and malicious enticements, and false and slanderous- charges of defendant, did then and there léave and abandon her, and being influenced by and acting under said wrongful, wicked and malicious enticement, influence and inducement, has ever since remained away from and separate and apart from her, and ever since said abandonment the defendant has wrongfully, wickedly and maliciously detained and harbored and held out hope of reward to plaintiff’s said husband, for the purpose .and with the intent of keeping her said husband separate and apart from her, and has so kept him separate and apart from her, and has, by his said wrongful, wicked and malicious acts and conduct, deprived plaintiff and still deprives her of the aid, support, companionship', society, protection and affection of her said husband.”
It is argued there is no proof of wrongful motive in what defendant said or did; and none that what he said or did caused the separation. But learned counsel inadvertently argue unsoundly in that behalf. This, because the record abounds with signs of defendant’s rooted antipathy for his son’s wife. Wrongful motives like good ones are impalpable — a condition of the mind. They are not to be seen by the eye of the body, but by the mind’s eye. They are not felt by the fingers of the hand, but must be felt for by the minds of the jury. They may be proved only by those visible acts or words shadowing forth their existence in the mind — words and acts standing as outward manifestation of inward feelings. No matter how *24stoutly defendant protested (as here) that his motives were innocent, he may not be allowed to sit as final arbiter in his own case in that behalf. [Knorpp v. Wagner, 195 Mo. l. c. 665.] Out of the fulness of the heart, the mouth speaketh, and evil words and evil conduct, leveled against a given person, point to an evil, a malicious, intent. Especially so when those evil words and that evil conduct cover a length of time evidencing a settled policy and purpose. Granted that a father is presumed to be actuated by fatherly and honest motives, yet a father under the spur and pressure of parental instincts and the course of nature has no more leave to lie about his daughter-in-law by making false and slanderous charges against her than has anyone else. Much may be conceded and forgiven a father’s solicitude, but that does not excuse lying and slandering. We know of no rule of law or ethics among civilized mankind enlarging the' offices of a father by the addition of any such abominable prerogative.
Was there evidence of ill-will and wrongful motive? This record reeks with it — if plaintiff told the truth. Look at it! Here is the father-in-law of a young woman, a mother, living under the same roof and eating salt at the same table. For a long time he refused to answer her innocent inquiries — inquiries natural to a normal woman and always tolerated by those quickened by the amenities of life. Such course showed deep and drawn-out aversion. Lie burst into a flame of anger when she took a broomstick from the floor of her kitchen under- circumstances balancing the welfare of her little child against the welfare of a wet kitchen floor. Did that show the tenderness or goodwill due from a father to a daughter-in-law? Nay. Conceding he was sick and testy, do the sick who love people treat , them in that fashion? He threatened and was about to assault a neighbor who appeared in his daughter’s kitchen for his morning milk and was engaged in a kindly act towards her child. Did that *25show fatherly regard for her womanly feelings, let alone her customer’s? With a lethal weapon in hand he menaced and threatened her with bodily harm on her. appearance on the scene — a scene well calculated to startle and alarm her. No one does that who has love or other gentle emotions in Ms heart. In the broomstick affair he made a dark and deadly accusation against her chastity. There was ample proof before the jury to lead them to conclude there was no reasonable ground whatever for that foul charge. The jury need not look elsewhere for proof of malice more clear or impelling. He went further — he laid such stress on that accusation as to assert he would tell her father, tell it in court, stick to it and live and die by it, thus removing it from the realm of a transitory ebullition of wrath. If it was false (and the jury evidently believed it so) they had.proof of a settled malignant purpose— a purpose and object only to bear its intended fruit when tbn accusation was made known to the son. It was made known to him. He was told by defendant that his wife’s conduct was not becoming a lady and that Marker’s familiarity about the house didn’t look right. Defendant denied he told Ms son aught else, but the jury could believe or disbelieve him on that score. He admits telling enough, if slanderous, to naturally poison the mind of Ms son. The jury could have well concluded that with this list of charges conned over, and nursed, he told him all of them, the whole category from A to izzard. It, then, became necessary, in the very fitness and immutable nature of things, that the cloud gathering over that household should be speedily scattered or the home would be desolate; for the situation was intolerable to a wife and mother. Accordingly, he was called upon to retract his accusations. Did he retract? He had a locus poeniienliae. Did he use it? There is no pretense of that — contra, he stood by Ms charges. Not only so, but he listed new ones of the same ilk — every *26one a poisoned arrow aimed at plaintiff’s breast, provided tbe jury believed her story. Witness: The pebble incident. The curtain-stretching incident. The going-to-the-barn incident. The having-something-inlier-apron-which-she-would-not-show-him incident. On • the heels of that recital, he told plaintiff he had another cook and she was not to cook for him any more. The very instincts of his daughter-in-law told her that meant a separation between her father-in-law and her. When she replied that she and her husband would go away if he just said so and if he wanted them to leave, he declared his purpose to cause a separation between the husband and wife. In effect, he said to her, go; that'she need not stand on the order of her going, but go at once — “the sooner the better;” but the husband would not go. He would stay with his father. He would take him away from his wife, he would disinherit him if he didn’t leave her. To leave no doubt in her own mind (or that of any believer in her story) of his power (and disposition to use it), he told her that he had told him he would disinherit him and assured her he meant it. That defendant denied making such admissions is nothing to the purpose. The jury put their own estimate on that denial and found that plaintiff told the truth. The case, then, may proceed here on the assumption of ill-will, of malice, of slander, of threats to disinherit communicated to a son habituated to depend on his father’s advice and purse — one verily borrowing light and heat from him as surely as the earth does from the sun.
Ohe of the remaining questions is: Is there any substantial evidence from which the jury could rationally infer that these acts, false charges and bad motives caused, the separation? There are two ways of reasoning — both allowable — one from cause to effect ; the other from effect back to cause. Human nature is such that however closely knit the ties that bind a husband to a wife, they are liable and likely to be *27weakened by facts suck as are passing under review. Here were two young people, living in amity and love as husband and wife. No cause whatever is shown or attempted to be shown for the alienation of the husband’s affections or their separation, except that the husband’s mind was fatally twisted and poisoned against her virtue. Under this record that poison was administered only by a father’s hand and was the more deadly because from his hand. The broad and controlling fact is that at once he put his wife out of his life and thenceforward did no kindly act or said no kindly word for her solace, comfort, protection or support. What caused that ruin? Was the jury left to mere guess or conjecture? Evidently not. The cause shown and effect shown fit like a hand to a glove. This view is much fortified by the rather peculiar relations existing between defendant and his son. Here was the son nearly 40 years of age. In addition to the trust and confidence due from a child to a father, this one was clothed as by a garment with habitual subordination and dependence. In that view of it, he was the more likely to be wax in his father’s mailed hand. A threat of disinheritance to such a son would naturally produce the very thing intended to result, viz., separation. How great, how imminent and how about to fall was the danger of it when the son’s affection for his wife had been attacked and doubtless undermined by his father’s accusations against her? May a father who presents the sore alternative of separation or disinheritance to a dependent son be heard to say his choice of separation is not a natural result of the choice presented? Hardly.
Was there matter of substance from which the jury could conclude that plaintiff and her husband were kept apart by the wrongful conduct of defendant? We think there was. The permanent separation is but a natural sequence of the steps preceding it, viz., slanderous and malicious intermeddling that, first, *28sapped and -weakened Ms marital affection; that, next, broke it quite down; that, next, produced the separation — a separation naturally hardening into a state of permanency without other cause. The jury could well infer that this continuous situation was well laid at defendant’s door. The cloud that gathered and broke on her head, raining down hail like iron, was Ms cloud. Moreover, not only was defendant the author of the original wrongful acts which by direct chain of causation led up to the permanent result, but there is proof that he harbored, aided and abetted his son into making the separation final. (See the squib case, Scott v. Shepherd, 2 Blackstone Rep. 892.]
We conclude the verdict was supported by cogent proof of all the material allegations of the petition and covered the whole scope of them. The law, then, should not put the shield of a mandatory instruction' between him and twelve men in the box.
There was no error in ruling the demurrer.
II. Of Improper testimony.
The ‘ ‘ retraction ” conversation is the bone of contention. Counsel argue it was privileged. They do not make privilege a separate point, but weave the idea into their discussion of certain instructions. We shall take it by itself, though it belongs both there and here. Their theory is that privilege arose because defendant talked on plaintiff’s own suggestion and invitation. They contend that what defendant then said was in answer to inquiries; hence, the privilege. In effect their position amounts to this: If damages resulted it was self-invited — volenti non fit injuria.
We think the point without substance, because:
(a). This is not a suit for slander and the case should not-ride off on nice questions strictly singular to such suits. To let in such questions as controlling is to obscure the real issues. Here the specific slander is not set forth in the petition and there was no plea *29of privilege as a defense. This is a suit for wrongfully and maliciously, by wrongful influences and enticements, separating spouses. Barring variations immaterial to principles of law applicable to this kind of a case, the petition, mutatis mutandis, is a replica of that in Nichols v. Nichols, 134 Mo. 187. That petition was held bad, nisi, on demurrer. This court held the petition good and sent the case down for trial on its merits. It was argued in that case that if acts done and woi'ds spoken were not set forth in the petition it thereby became in effect but a mere conclusion of law, and, hence, vicious. An excerpt disposing of that contention is apposite, viz.: “The ultimate fact which is constitutive of the cause of action in this case is that of wrongfully inducing the husband of plaintiff to abandon her. The methods adopted to accomplish that purpose are mere matters of evidence from which the ultimate fact is proved or may be inferred. Various methods may have been adopted to accomplish the purpose and a denial of them, if stated, would not form a single issue involving the whole remedial right. They would be probative, and not constitutive, facts. In the opinion of the jury an inference that defendants wrongfully induced plaintiff’s husband to leave her might not be drawn from one or more acts proved, but might readily be drawn from them all taken in the aggregate. No issue could, therefore, be made upon each act and statement of defendants that would conclude the right of plaintiff to recover.
“Wrongfully inducing plaintiff’s husband to abandon her is a conclusion of fact depending upon the proof of acts, declarations, and conduct of defendants. It is not a conclusion of law, but a fact from which a legal conclusion is to be drawn.”
Goode, J., in Barton v. Barton, 119 Mo. App. l. c. 528, summarizes the holding of the Nichols Case thus: “The gravamen of the cause of action in a case like *30this one is' maliciously inducing one spouse to separate from and abandon the other.”
“To entice away or corrupt the mind of one’s consort is a civil wrong for which the offender is liable to the injured wife.” [Mr. Justice Brown in Reading v. Gazzam, 200 Pa. St. l. c. 106.]
.Keeping in mind the real issue, as above outlined, the vice of allowing this case to break on technicalities peculiar to slander is apparent.
(b). But allowing the conversation might be privileged, under the rule in slander and libel, yet it was only a qualified privilege. Now, no man has a qualified privilege to lie or maliciously defame another. The right doctrine and the reason of it are well put by Baron Parke in Toogood v. Spyring, 4 Tyrw. 582, thus: “Communications fairly ivarranted by reasonable exigencies and honestly made are protected for the common convenience and welfare of society, and the law has not restricted the right to make them within any narrow limits.” Under that pronouncement, privilege flies out of the window when malice comes in at the door. Qualified privilege “proceeds upon the assumption that the communication was honestly made, in the belief that it was true, and with no motive of malice. ” [Ames, J., in Atwill v. Mackintosh, 120 Mass. l. c. 183.]
There is a precept of the law to the effect that slanderous words are prima facie untrue. A presumption lies that way. Therefore when the occasion is semi-privileged — i. e., qualifiedly privileged— that presumption is suspended. Its suspension, however, leaves the matter open to proof of express malice and plaintiff merely carries the burden of proving the accusation was not made in good faith hut was false and made maliciously. [Yager v. Bruce, 116 Mo. App. l. c. 483, et seq.] Malice proved destroys privilege moved. A privilege abused is a privilege unused. That result accords with natural justice; and natural *31justice is the everlasting spring whence good law flows. In Meriwether v. Knapp & Co., 224 Mo. 617, privilege was pleaded. The case had been here before (211 Mo. 199), and we had sent it down to have the issue of malice in a certain omission submitted to the jury. When the case .came up again the judgment was affirmed on the theory that the existence of malice found by way of proper instructions cut away the privilege. See, Finley v. Steele, 159 Mo. l. c. 304, et seq.; Wagner v. Scott, 164 Mo. l. c. 297 et seq.; Brown v. Globe Printing Co., 213 Mo. l. c. 649 et seq.; Buisson v. Huard, 106 La. l. c. 777 et seq.; Briggs v. Garrett, 111 Pa. St. l. c. 414.
“We are met here with the inquiry, is falsehood privileged?” says Paxson, J., in the Briggs Case. “I answer no. A lie is never privileged. It always has malice coiled up within it. When a man coins and utters a lie, or when he repeats it knowing it to be false, the law implies malice, and he cannot shelter himself behind the 'doctrine of privileged communications. . . . It is mistakes, not lies, that are protected under the doctrine of privilege.”
(c). There is a further sensible doctrine invoked by learned counsel for plaintiff, viz., where the reports originate with defendant and what he has theretofore said produced the inquiries, the communication is not privileged — contra, where the reports originate elsewhere and defendant called on to report has bona fide made the statement. That doctrine is vouched for by no less an authority than Lord Lynuhtjest in Smith v. Mathews, 1 M. & Rob. 151. To the same effect is Belair v. Chausse, 15 Rap. Jud. Off. de Quebec (Cour Superieure), p. 512. To the same effect is Pattison v. Jones, 8 Barn. & Cress. 578—a case in which Lord Tenterden sat. A like case is Nott v. Stoddard, 38 Vt. l. c. 31, et seq. Another is Griffiths v. Lewis, 53 Eng. Com. Law Rep. 60. Others are Thorn v. Moser, 1 *32Denio, 488; and Wharton v. Chunn, 115 S. W. (Tex.) 887.
This defendant called on for a retraction repeats and vouches for slanders of which he was the sole author and adds other accusations presumably found false by the jury.
The trial court did not deal amiss with the testimony — anent privilege.
III. Of the instructions.
(a). The first instruction for plaintiff reads: ‘ ‘ The court instructs the jury that should they believe and find from the evidence that the defendant wrongfully and maliciously, induced and influenced plaintiff’s husband to leave and abandon her, and to live separate and apart from her, and that plaintiff’s said husband, being so wrongfully and maliciously induced and influenced by the defendant, did, by reason thereof, on or about the 31st day*, of October, 1905-, leave and abandon plaintiff, and has since said date lived separate and apart from the plaintiff, by reason of the said wrongful and malicious inducement and influence of the defendant, then, your verdict will be for the plaintiff. ’ ’
That instruction is criticised as a “roving commission” in that it was not confined to the issues— noticeably in omitting all reference to the matter of “slander.” But the issue in this case was not slander, qua slander. The issue, as pointed out in Paragraph II, was the separation of one spouse from the other by malicious inducements and influences. The evidence, the proof, leading up to that result, viz., slander, had no place in the constitutive facts and ultimate issue to go to the jury. It was so ruled pointedly in the Nichols Case, 134 Mo. 187, supra, and when that case reached this court on second' appeal (147 Mo. 387) an instruction less comprehensive than the *33one under review was held a proper declaration of law.
On the authority of that case and cases following it, the point is disallowed to defendant.
(h). There was such profusion ' of instructions on defendant’s side as would unduly swell this opinion to reproduce them. In a group of defendant’s the court interlined such phrases as these: “and had reasonable grounds for believing,” “that defendant did not have reasonable grounds to believe the same,” “had good reason to believe,” “had good grounds for such belief,” and counsel argue such interpolations were erroneous. To make the matter understandable, it may be well to give a few examples and copy a little of the context, marking the interpolation in brackets. In one instruction, the court was dealing with the right of defendant to respond to his son’s request relating to a difficulty between defendant and Marker. Inter alia, the jury were told this: “ . . . if the jury believe that in making any such statement or statements at the request of either plaintiff or defendant’s son . . . he acted in good faith and simply told what he (had good reason to believe and did) believe was true . . . it is immaterial in this case whether his statement to said Emmett Cornelius is true or not,” etc. Tn another, directed to the same and kindred matter, the jury, inter alia, were told: “ . . . if the jury believe such statements were made by defendant under the belief that they were correct statements (and defendant had good grounds for such belief) then said statements, whether they were true and correct or .not, constitute no cause of action,” etc. In another, the jury were told if they believe that defendant did not advise Emmett Cornelius to live no longer with his wife and what he may have said was simply an expression on his part at the request of his son of plaintiff as to what he actually *34believed (and had reasonable grounds for believing), plaintiff could not recover. There are others of like purport, but the foregoing sufficiently illustrate the use made of them. The question is: Were they proper ?
The inquiry is leveled at fundamentals. Assuming a person is sui juris, can he in good faith believe what he has no reasonable grounds for believing? In good morals, can aman (he of the genus homo sapiens) justify himself in doing or saying a thing without some good reason or ground for his act or word? Can he in the light of this day rely on dreams, witchcraft, or an unreasoned vagary or groundless suspicion hatched by a bad motive and seen through a jaundiced eye? are not reasonable grounds for belief an essential element in good faith and honest purpose? There can be no two ways of looking at such a fireside proposition. That good reason is an element in justification at law lies at the root and nature of things. “Come, let us reason together” is the Alpha and Omega of the legal alphabet. The law is reason, and the proposition that .a defense can be interposed to liability not bottomed on reason is literally nonsense.
The instructions, modified as indicated, related not only to the question of privilege discussed in a former paragraph, but to the related question of the inherent right of the parent to advise his child. Justice Paxson in the Briggs Case, supra, said: “A communication to be privileged must be made upon a proper occasion, from a-proper motive, and must be based upon reasonable or probable cause.” In Atwill v. Mackintosh, supra, Ames, J., speaking to the point, said: “The jury may draw the inference of malice, not only from extrinsic facts, as, for instance, from proof that the defendant knew the charges to be false, or had no reason to believe them to be true, but also from the terms in which the communication is made.” In speaking to the right of the parent to advise his *35married child in Oakman v. Belden, 94 Me. l. c. 282, Savage, J., said: “Whether the motive was proper or-improper is always to be considered. Whether the persuasion of the argument is proper and reasonable, under the conditions presented to the parent’s mind, is also always to be considered. It may turn out that the parent acted upon mistaken premises, or upon false information, or his advice and his interference may .have been unfortunate; still, we repeat, if he acts in good faith, for the daughter’s good, upon reasonable grounds of belief, he is not liable to the husband.” In other words, the test of inquiry and rule of decision is the quo cmimus, and to determine the quo animus, you examine ‘ ‘ the reasonable grounds of . belief" (Hutcheson v. Peck, 5 John. 196—per Kent, C. J.). In the Oakman Case many authorities are reviewed, holding that the.parent’s belief must be honest, justified by information received by him, he must have warrant for the belief and act from pure motives, he must use “fair arguments” in order that his proper intent may appear. He may have acted on mistaken premises or false information in giving his advice so long as he fairly and honestly believes and used reasonable arguments in the premises. [Multer v. Knibbs, 193 Mass. l. c. 558, et seq.] In Ashcroft v. Hammond, 132 App. Div. N. Y. Sup. Ct. l. c. 6, Gaynor, J., said (in a libel suit and speaking to the point of privilege): .“Therefore if the defense of such qualified privilege be. pleaded, and the occasion of qualified privilege be shown . . . the burden is put upon the plaintiff of destroying the privilege. . . . This he may do by showing that the published matter was false and the publication malicious. Having proved the matter false, he proves malice by shoiving that the defendant kneiv it was'false, or did not have probable cause to believe it to be true.” Such pronouncements might be extended ad infinitum.
In conclusion, we refer to the doctrine of the crim*36inal law in dealing with probable cause and the right to act on appearances where self-defense is interposed. The rule is that defendant must have reasonable cause to apprehend danger. The appearances may be false and defendant can act’ on them,' but his own belief in them is not sufficient unless he had reasonable cause for it. The circumstances must warrant the belief and the jury are the final judges of the reasonableness of his apprehension. [State v. Parker, 106 Mo. l. c. 224, et seq.]
There was no error in modifying the instructions in the particulars in hand.
(c). Defendant asked instruction 18. The court modified it, first, by certain proper - interlineations; second, by striking out the clause in brackets, shown in the following excerpt: “ . . . and you are further instructed that (the law presumes that counsel and advice given by a father to his son is given in good faith and from proper motives and honest impulses, and that the burden is upon-plaintiff to establish to your satisfaction by a preponderance of all the testimony that said counsel and advice was not given in good faith but through malice, and unless she has es■tablished such facts to your reasonable satisfaction you will find for defendant”). The court wrote in lieu of the matter in brackets, the following: “It devolves upon the plaintiff to establish to yonr satisfaction that the defendant was actuated by malice in what he did or said in the premises,” and gave the instruction. Observe, the material variation is the omission of any presumption running in favor of the father’s good faith, proper motives and honest impulses in giving advice to his son. And the question is: Is that omission reversible error? We think defendant entitled to the presumption.
A parent is not a stranger to his married child. Advice from him in so close and delicate a matter as his son’s domestic welfare and honor stands on quite *37a different foot than advice from a stranger. Parental solicitude and instinct accord with the course and laws of nature, and his advice has the initial benediction of presumptively springing from commendable motives. The presumption is' a rebuttable one., but “the plaintiff should be held to strict rules” (Barton v. Barton, 119 Mo. App. l. c. 530), and while its existence may b.e overthrown by proof of malice, yet that seems no good reason for not giving it. In Hutcheson v. Peck, 5 Johns. 196, speaking of a parent, Kent, C. J., said: “Bad or unworthy motives cannot be presumed.” He quotes approvingly Lord Coke’s dictum: “It is nature’s profession to assist, maintain and console the child.” In Pollock v. Pollock, 29 N. Y. Sup. l. c. 39, is this from Bisciioff, J.: “The motives of a parent, in harboring, sheltering and otherwise extending aid and assistance to a child are presumed to be good until the contrary is shown." In Tucker v. Tucker, 74 Miss. 93, it was said: “The instincts and the conscience unite to impose upon the parent the duty of watching over, caring for, counseling and'advising the child at every period of life, before marriage and after marriage, whenever the necessities of the child’s situation require or justify such action on the parent’s part. The reciprocal obligations of parent and child last through life.” In Brown v. Brown, 124 N. C. 19, it was said: ‘ ‘ The presumption in fact and 'in law in all such cases must be and is that the parent will, act only for the best interest of the child and for the honor of the family.” In Reed v. Reed, 33 N. E. 638, it is said: “All legitimate presumptions, in such cases, must be that the parent will act only for the best interests of the child. ... In such a ease the motives of the parent are presumed good until the contrary is made to appear,”—citing, Burnett v. Burkhead, 21 Ark. 79. In Trumbull v. Trumbull, 71 Neb. 186, it was ruled that “the presumption is that the advice was given in good faith. ”
*38It is argued for plaintiff that malice overcomes the presumption, and as the court instructed fully on malice that is sufficient, as from those instructions the jury could see the presumption existed. Therefore, no harm came to defendant. But such character of argument pressed home would overturn the necessity of giving the rule of law in criminal cases of a presumption of innocence. If A is entitled to be clothed (say, with a presumption) on a journey, and if he may possibly run the chance to lose his clothes by the vicissitudes and hazards of his trip, does it matter not to him if he start with no clothes at all? May he not keep them as long as he can? Furthermore, if defendant was entitled to the presumption of good faith, as he was, its existence should not ■ have been left to be felt out and inferred by way of. implication and argument by the jury, but it should have been boldly and plainly declared. Says Mr. Justice Story in Livingston v. Md. Ins. Co., 7 Cranch, l. c. 544, “And if, in point of law, the plaintiffs were entitled to such direction, the court erred in their refusal, although the direction, afterwards given by the court might, by inference and argument, in the opinion of this court be pressed to the same, extent. For the party has a right to a direct and positive instruction; and the jury are not to be left to believe in distinctions where none exist, or to reconcile propositions by mere argument and inference. It would be a dangerous practice and tend to mislead instead of enlightening a jury.”
As defendant was not allowed the benefit of the presumption of good faith in any other instruction, he was cut off from a clear legal right. This defendant certainly needed every help the law allows. For this cause the judgment must be reversed - and the cause remanded.
(d). Defendant further complains that certain instructions were refused outright. We pass the matter with the observation that we have examined them *39and conclude they were properly refused. If any of them announce correct propositions, they were contained in given instructions. And while we are about it we may as well say that defendant’s side was overloaded with instructions containing repetitions in one form or another of the same or similar propositions. This, should be avoided on another trial. By reiterating propositions the court gives undue prominence to them and a corresponding slight to those not reiterated for plaintiff. The scales of the law should be held even. The disposition made of the case makes it useless to consider the amount of the verdict.
For the error pointed out, the judgment is reversed and the cause is remanded for a new trial.
Woodson, P. J., concurs in result in separate opinion. Graves, J., concurs in result.